08/11/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 20-0498
                                    _________________

THOMAS JAMES BICK,

             Petitioner, Obligor,
             and Appellant,

      v.

KATHLEEN JO JOHNSON,

             Respondent, Obligee,
                                                                   ORDER
             and Appellee,

      and

STATE OF MONTANA EX REL. MONTANA
DEPARTMENT OF PUBLIC HEALTH AND
HUMAN SERVICES, CHILD SUPPORT
ENFORCEMENT DIVISION, EX REL.,

             Respondent and Appellee.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Thomas James Bick, to all counsel
of record, and to the Honorable Rod Souza, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  August 11 2021